Case 1:21-mj-00460-RMM Document 7-2 Filed 06/17/21 Page 1of5

PS3 (12/05-Rev. for PACTS 6/11)

Kevin Douglas Creek, / Unassigned

In accordance with Local Rule 57.1, Pretrial Services Reports are made available to Defense Counsel and the
Government. The Pretrial Reports are not public record, are not to be reproduced or disclosed to any other party, and
shall remain confidential as provided in Title 18 U.S.C. § 3153(c)(1).

PRETRIAL SERVICES REPORT

 

District/Office

Northern District of Georgia/Atlanta

 

Judicial Officer

Honorable Linda T. Walker
United States Magistrate Judge

 

Unassigned - NDGA

 

Docket Number (Year — Sequence No. — Def. No.)

1:21-MJ-00460 - District of Columbia

 

Charge(s) (Title, Section, and Description)
Rule 5 - District of Columbia

Count 1: Title 18 U.S.C. § 1752(a)(1) - Knowingly
Entering or Remaining in Any Restricted Building or
Grounds Without Lawful Authority

Count 2: Title 18 U.S.C. § 1752(a)(2) - Disorderly
and Disruptive Conduct in a Restricted Building or
Grounds

Count 3: Title 18 U.S.C. § 1752(a)(4) - Engaging in
Physical Violence in a Restricted Building or
Grounds

Count 4: Title 40 U.S.C. § 5104(e)(2)(D) -
Disorderly Conduct on Capitol Grounds

Count 5: Title 40 U.S.C. § 5104(e)(2)(F) - Physical
Violence on Capitol Grounds

Count 6: Title 18 U.S.C. § 231(a)(3) - Obstruction of
Law Enforcement During Civil Disorder

Count 7: Title 18 U.S.C. § 111(a)(1) - Assault,
Resisting or Impeding Certain Officers

 

 

 

 

 

 

 

 

 

 

 

 

DEFENDANT

Name Employer/School

Creek, Kevin Douglas Nailed It (Self-Employment)

Other Names on Charging Document

N/A

Address Employer/School Address

340 Crown Vetch Lane John’s Creek, GA

John's Creek, GA 30005

At Address Since Time in Community of Residence | Monthly Income Time with Employer/School

2016 39 Years $8,333.33 4 years
INTRODUCTION:

The defendant is scheduled to appear before Your Honor on June 10, 2021, for an Initial Appearance.

The defendant was interviewed on June 10, 2021, in Atlanta, Georgia. Verifications were obtained from the
defendant’s wife, Jurga Creek.

Page |
Case 1:21-mj-00460-RMM Document 7-2 Filed 06/17/21 Page 2 of 5

PS3 (12/05-Rev. for PACTS 6/11) Kevin Douglas Creek, / Unassigned
DEFENDANT HISTORY / RESIDENCE / FAMILY TIES:

The defendant, age 46, advised he was born on November 11, 1974, in Rochester, New York. The defendant
reported he has lived in Alabama and Texas, during his childhood, and finally relocated to Georgia, when the
defendant was in the fourth grade. He noted he has lived at the above address since 2016, with his wife and
children, in a home they are purchasing. The defendant said if released on bond, he wished to return to this
residence.

The defendant advised his children, Max Creek (12) and Sofi Creek (17), reside in the home with him. He
informed his daughter Sahara Creek (20), resides in North Carolina, and the defendant maintains contact with
her every couple of months. The defendant related his mother, Catherine Creek (73), resides in Cumming,
Georgia, and they maintain monthly contact. He said his father, Hal Creek (74), resides in Gray, Georgia, and
they maintain contact several times per week. The defendant stated his sister, April O’ Harrow (48), resides in
Cumming, Georgia, and they maintain weekly contact. He said his brother, Chris Creek (50), resides in Dallas,
Georgia, and they maintain daily contact. The defendant noted he has a half-brother, Jeff Creek (54), who
resides in Jacksonville, Alabama, with whom he has not communicated, in two years,

Pretrial Services contacted the defendant’s wife, Jurga Creek, who corroborated the personal history
information provided by the defendant. Mrs. Creek noted the defendant may possess firearms, but she is
unsure whether they belong to the defendant or his father. She advised that if Court ordered, the
defendant would be willing to remove any firearms from the home.

Education:

The defendant reported having some college education, noting he attended Coastal Carolina Community
College located in Jacksonville, North Carolina.

Mrs. Creek confirmed her husband has some college education.

PASSPORT/IMMIGRATION HISTORY:

The defendant informed he does possess a passport. He reported traveling on vacations within the past ten years
to Lithuania, where his wife is from; Dominican Republic; Mexico; and Canada.

Mrs. Creek confirmed this information.
EMPLOYMENT HISTORY / FINANCIAL RESOURCES:

Employed/Unemployed History:

 

 

Start End Employer Name/ Monthly Time in Status/
Date Date Unemployed Address Income Hours a Week
2016 Present Nailed It Roofing John’s Creek, Georgia Over | 4 years
(Self-Employment) $100,000 /
year

 

 

 

 

 

 

 

 

Page 2
Case 1:21-mj-00460-RMM Document 7-2 Filed 06/17/21 Page 3 of 5

PS3 (12/05-Rev. for PACTS 6/11)

Kevin Douglas Creek, / Unassigned

The defendant advised that he was previously employed with KTM Roofing, for seven years. He noted that he
served in the United States Marine Corp from 1995 to 1999. He advised he received an Honorable Discharge.

Mts. Creek confirmed this information.

 

 

 

 

 

 

 

 

 

Finances:
Assets Amount Liabilities Amount
2020 Porsche $65,000.00
2020 Hyundai Tucson $15,000.00
Total $80,000 | Total $0
Estimated Net Worth: $80,000

 

 

In addition to the above listed vehicles, the defendant stated he makes monthly payments of $850 for a 2018

Ford F150, that has a remaining balance of $20,000. The defendant informed his home is worth $650,000, and
the monthly mortgage payments are $2,800, with a remaining balance of $250,000. The defendant advised his
wife pays the household bills, so he is unsure of the total cost of these items.

Mrs. Creek confirmed this information.

RESOURCES FOR BOND:

The defendant may have financial resources for bond.

HEALTH:

Physical Health:

The defendant stated he is in excellent physical health with no medical problems reported.

Mrs. Creek confirmed this information.

Mental Health:

The defendant reported he suffers from a panic disorder, for which he is currently prescribed and is taking

Diazepam.

Mrs, Creek stated she has no knowledge of the defendant suffering from any mental health ailments.

Substance Abuse:

At the request of the defense attorney, the defendant was not questioned about substance abuse.

Mrs. Creek reported the defendant consumes alcoholic beverages on an occasional basis. She noted that he does

not use illicit drugs.

Page 3

 
Case 1:21-mj-00460-RMM Document 7-2 Filed 06/17/21 Page 4of 5

PS3 (12/05-Rev. for PACTS 6/11) Kevin Douglas Creek, / Unassigned
PRIOR RECORD:

A criminal record check conducted through the National Crime Information Center (NCIC), state, and local
records revealed the following arrest history.

 

 

Date of

Arrest Agency Charge Disposition

02/01/2001 Cobb County Police Public Indecency / 8/24/2001 - Adj. guilty; 30

(Age 26) Department; Marietta, GA Indecent Exposure (M) days confinement; 23 months
probation; fine

 

 

 

 

 

 

ASSESSMENT OF NONAPPEARANCE:
The defendant poses a risk of nonappearance for the following reasons:

1, Instant Offense
2. Mental Health History

ASSESSMENT OF DANGER:
The defendant poses a risk of danger for the following reasons:

1. Nature of Instant Offense
2. Mental Health History

RECOMMENDATION:

To reasonably assure the defendant's appearance and the safety of the community, I respectfully recommend the
defendant be released on a $10,000 Unsecured Bond and with the following conditions:

1. Comply with prohibitions against traveling inside or outside of the district.

2. Surrender any passport(s).

3. Comply with restrictions about applying for or obtaining a new passport.

4, Report as soon as possible, to the supervising officer any contact with any law enforcement personnel,
including, but not limited to, any arrest, questioning, or traffic stop.

5. Comply with prohibitions on possessing firearms or other weapons.

6. Report to pretrial services.

7. Refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21
U.S.C. 802, unless prescribed by a licensed medical practitioner.

Refrain from the excessive use of alcohol.

9. Continue current mental health treatment

ge

Page 4
SN

Case 1:21-mj-00460-RMM Document 7-2

PS3 (12/05-Rev. for PACTS 6/11) _

Filed 06/17/21 Page5of5

Kevin Douglas Creek, / Unassigned

 

Pretrial Services Officer

Ashley Watson reolley Watson
United States Probation Officer

Date
6/10/2021

 

Time

12:14 pm

 

 

Reviewed By: F. White
Felicia S. White, Senior United States Probation Officer

 

 

 

Page 5
